FILE COPY




                              Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 28, 2020

                                      No. 04-20-00199-CR

                                     Rosalinda OLALDE,
                                          Appellants
                                              v.
                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR2152
                           Honorable Jennifer Pena, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due July 3, 2020. Appellant has filed a motion requesting
an additional 60 days to file the appellant’s brief. The motion is granted in part. We order
counsel for appellant to file the appellant’s brief by October 2, 2020. Counsel is advised that no
further extensions of time will be granted absent a timely motion that: (1) demonstrates
extraordinary circumstances justifying further delay; (2) advises the court of the efforts counsel
has expended in preparing the brief; and (3) provides the court reasonable assurance that the
brief will be completed and filed by the requested extended deadline. The court does not
generally consider a heavy workload to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court